Citation Nr: 0127131	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  99-05 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a temporary total disability rating for 
convalescence following hemorrhoid surgery in February 1996, 
based on a claim filed on August 7, 1997, to include the 
issue of whether a notice of disagreement was timely filed to 
an April 1996 rating decision on this same matter.

2.  Entitlement to a total disability rating based on 
individual unemployability for the period from June 7, 1995 
through August 8, 1996.

3.  Entitlement to a rating greater than 10 percent for right 
knee chondromalacia patella, postoperative prior to May 1, 
1999.

4.  Entitlement to a rating greater than 40 percent for right 
knee chondromalacia patella, postoperative since May 1, 1999.

5.  Entitlement to a increased (compensable) rating for 
hemorrhoids, postoperative.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active military service from July 1986 to 
July 1990.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The 
RO determined that new and material evidence had not been 
timely submitted to reopen a claim of entitlement to a 
temporary total disability rating based on convalescence 
under the provisions of 38 C.F.R. § 4.30 (Paragraph 30) after 
hemorrhoid surgery in 1996.  Further, the RO denied 
entitlement to a benefit characterized as to a total 
disability rating based on industrial impairment from June 7, 
1995 through August 8, 1996, due to a service-connected right 
leg disability.  As well, the RO denied a rating greater than 
10 percent for the veteran's right knee disorder, 
postoperative and a rating greater than noncompensable for 
hemorrhoids, postoperative.  

The RO entered a decision in October 1999 assigning a 40 
percent schedular rating for the veteran's right knee 
disorder, effective May 1, 1999.  Subsequently, the veteran, 
through his representative, continued to express 
dissatisfaction with the evaluation assigned for the right 
knee disorder.

A June 2000 rating decision reflects that the RO assigned and 
then extended temporary total disability ratings based on 
convalescence, pursuant to 38 C.F.R. § 4.30, following 
several surgical procedures performed on the veteran's right 
knee.  A 100 percent evaluation under Paragraph 30 was 
assigned for the period from October 13, 1998 through April 
30, 1999.  Moreover, the extension of a 100 percent 
evaluation under Paragraph 30, for the period from May 1, 
1999 through October 31, 1999 was anticipated, subject to 
approval by the appropriate official at VA's Central Office.  
The RO assigned a 40 percent schedular evaluation for the 
veteran's right knee disorder, effective November 1, 1999.  

For reasons discussed below, the Board has reframed issues #1 
and #2 as they appear on the title page of this decision.  


REMAND

A review of the record discloses that the veteran filed a 
claim on March 5, 1996 for an increased schedular evaluation 
for his postoperative hemorrhoid disorder.  A report of the 
veteran's hemorrhoid surgery in February 1996 accompanied the 
claim for increased compensation.  The RO determined that the 
veteran also sought entitlement to a temporary total 
disability rating for convalescence following hemorrhoid 
surgery in February 1996, pursuant to the provisions of 38 
C.F.R. § 4.30.  An April 1996 rating decision denied 
entitlement to Paragraph 30 benefits following hemorrhoid 
surgery in February 1996.  A copy of the April 1996 rating 
decision accompanied a May 7, 1996 letter informing the 
veteran of action completed on his recent claim.

The veteran submitted a notice of disagreement (NOD) with 
certain determinations reached in the April 1996 rating 
decision.  The RO thereafter issued a statement of the case 
(SOC) in September 1996.  The issues listed on the title page 
of the SOC identify the determinations with which the RO 
found the veteran had expressed disagreement.  The title page 
of the SOC does not list entitlement to Paragraph 30 benefits 
following hemorrhoid surgery in February 1996 as an issue on 
appeal.  The matter of convalescence following hemorrhoid 
surgery in February 1996 is mentioned only incidentally in 
the reasons and bases provided for denying one of the issues 
identified as a subject of the NOD; specifically, the issue 
of an increased schedular evaluation for a postoperative 
hemorrhoid disorder.  

A May 1998 rating decision addressed an issue the RO 
identified as follows:  Whether new and material evidence has 
been timely submitted to reopen a claim of entitlement to 
Paragraph 30 benefits following hemorrhoid surgery in 
February 1996.  The issue was so identified because the RO 
then determined that the veteran had initiated, but failed to 
perfect a timely appeal on the issue Paragraph 30 benefits 
following hemorrhoid surgery in February 1996.  In this 
regard, the RO found that the veteran's correspondence 
received on May 17, 1996 served as an NOD to the April 1996 
adverse determination on Paragraph 30 benefits following 
hemorrhoid surgery in February 1996.  The RO also found that 
the veteran did not complete an appeal on that issue by the 
timely submission of a substantive appeal.  

Having reviewed the procedural background of this case, the 
Board concludes that there is a discrepancy between an 
implicit determination reached by the RO in its September 
1996 SOC (i.e., that the veteran had not filed an NOD with 
respect to the denial of Paragraph 30 benefits following 
hemorrhoid surgery in February 1996) and the RO's explicit 
determination in its May 1998 rating decision (i.e., that the 
veteran had filed a timely NOD with respect to the denial of 
Paragraph 30 benefits following hemorrhoid surgery in 
February 1996).  The Board concludes that the timeliness of 
the NOD is a matter which must be resolved prior to a merits-
adjudication of the underlying issue of entitlement to 
Paragraph 30 benefits following hemorrhoid surgery in 
February 1996.  This is because the two matters are 
inextricably intertwined.  

In a claim filed on August 7, 1997, the veteran alleged that 
he was entitled to a benefit he identifies as a total 
evaluation for industrial impairment from June 7, 1995 
through August 8, 1996, due to his service-connected right 
leg condition.  In essence, the veteran is seeking 
entitlement to a total disability rating based on individual 
unemployability (TDIU) for the time period in question.  
Besides a right knee disability, evaluated 40 percent 
disabling, the veteran also has service connection for a 
postoperative hemorrhoid disorder, currently evaluated 
noncompensably disabling, and right ankle strain.  During the 
time frame from June 7, 1995 through August 8, 1996, the 
following evaluations were in effect for service-connected 
disabilities:  postoperative right knee disorder, 10 percent; 
postoperative hemorrhoid disorder, noncompensable; right 
ankle strain, noncompensable.  Although the veteran has 
called attention specifically to his right knee disability, 
the Board notes that a consideration of entitlement to a TDIU 
would, in any event, take account of all of his service-
connected disabilities.  

The Board notes that the veteran's claim filed August 7, 1997 
for TDIU for the period from June 7, 1995 through August 8, 
1996 is in the nature of a claim for increased disability 
compensation.  Accordingly, the disposition of the claim is 
governed, in part, by laws and regulations with respect to 
effective dates for claims seeking increased schedular 
ratings.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400 (o)(2) (2001).  This is especially so as the veteran 
is seeking benefits for a period of time prior to the date of 
claim.

VA decision-makers must evaluate the evidence of record 
during a period of one year prior to the date of receipt of a 
claim for TDIU, in order to determine whether unemployability 
due to service-connected disabilities was factually 
ascertainable within that time frame.  Servello v. Derwinski, 
3 Vet. App. 196 (1992).  The last day on which the veteran 
asserts unemployability due to service-connected disabilities 
is August 8, 1996, a point in time which is within one year 
of the date of receipt of the TDIU claim.  There is currently 
no medical evidence in the claims folder depicting the 
veteran's medical status on August 8, 1996.

The appellant asserts that higher ratings should be assigned 
for his right knee disorder.  In his claim for an increased 
rating for a right knee disorder received on August 7, 1997, 
the veteran stated that he had received treatment at the 
Department of Veterans Affairs Medical Center (VAMC) at 
Richmond, Virginia.  There is no indication from the record 
that the RO attempted to obtain the medical records to which 
the veteran referred.  VA examinations of October 1997 and 
March 1999, for the purpose of rating the right knee 
disorder, were performed without the benefit of potentially 
available clinical records.  

Reports of VA orthopedic examinations of October 1997 and 
March 1999 do include clinical findings indicating when pain 
was elicited on range of motion of the right knee.  However, 
the reports do not fully address the impact of any pain, 
weakness or incoordination on right knee function, 
particularly in terms of pain or other manifestations 
occurring during flare-ups or with repeated use or the degree 
of any additional range of motion loss due to pain on use or 
during flare-ups.  In this regard, the RO's attention is 
directed to the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995) wherein the United States Court of Appeals for 
Veterans Claims (Court) held that it was essential that the 
rating examination adequately portray the functional loss 
resulting from service connected disability.  Moreover, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 
38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.  The medical 
evidence demonstrates that the veteran has arthritis of the 
right knee.  

Additionally, no physician has commented on whether any 
surgical scar of the knee is tender and painful to objective 
demonstration.  In this regard, the Court has held that 
separate ratings may be assigned for the separate and 
distinct manifestations of the same injury.  Esteban v. 
Brown, 6 Vet App. 259 (1994).  In that decision, the Court 
pointed out that clinical findings established that a single 
injury had produced three distinct, nonoverlapping residual 
impairments.  Accordingly, the Court found that assignment of 
separate ratings did not violate the above-referenced 
prohibited practice of pyramiding, i.e., evaluating the same 
manifestations of a disability under different diagnostic 
codes.  

The medical evidence indicates that the veteran's right knee 
has been affected by both chondromalacia and arthritis; 
further, clinical records disclose that the right knee 
exhibits limitation of motion.  Prior to May 1, 1999, the RO 
had evaluated the postoperative residuals of right knee 
surgery on the basis of Diagnostic Code 5257, for application 
to knee instability.  The veteran's right knee disorder was 
later evaluated under Diagnostic Codes 5010-5261, for 
application to traumatic arthritis and limitation of 
extension of a knee, as of May 1, 2001.  

VA's Office of General Counsel has determined that, in 
certain instances, a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Code 5003 and Diagnostic Code 5257 based on 
"additional disability."  See, VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  Cumulatively, those opinions advise that, 
for a knee disorder already rated under Diagnostic Code 5257, 
a claimant would have additional disability justifying a 
separate rating if there is limitation of motion under 
Diagnostic Code 5260 (limitation of flexion of the leg) or 
Diagnostic Code 5261 (limitation of extension of the leg).  
There would be no additional disability based on limitation 
of motion if the claimant does not at least meet the criteria 
for a zero-percent rating under Diagnostic Code 5260 or 
Diagnostic Code 5261.  Although the limitation of motion must 
be at least zero-percent disabling, it need not be 
compensable.  Therefore, if a claimant has a disability 
rating under Diagnostic Code 5257 for instability of the knee 
and there is also X-ray evidence of arthritis and limitation 
of motion severe enough to warrant a zero-percent rating 
under Diagnostic Code 5260 or Diagnostic Code 5261, a 
separate rating is available under Diagnostic Code 5003 or 
Diagnostic Code 5010.  See, id.  

The Board has reviewed rating decisions entered by the RO 
since the submission of the veteran's reopened claim for an 
increased rating for his right knee disorder.  It does not 
appear that, during the pendency of the appeal for an 
increased evaluation for the veteran's right knee disorder, 
the RO has considered whether separate ratings were 
warranted, respectively, under Diagnostic Code 5257, on the 
one hand, and Diagnostic Codes 5003-5010-5260-5261, on the 
other hand.  

Upon a review of the record, the Board notes that several 
years have now passed since the appellant was last afforded a 
comprehensive VA orthopedic examination.  As a result, the 
current record does not contain a report of a contemporaneous 
examination of the veteran's right knee disability, which is 
one of the subjects of this review on appeal.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994). 

The appellant asserts that his postoperative hemorrhoid 
condition has become worse.  A review of the claims folder 
discloses that, in January 1989, the veteran underwent a 
hemorrhoidectomy.  The diagnosis was internal hemorrhoids.  
When the veteran was examined in May 1990 for service 
separation, he was found to have external hemorrhoids.  

A VA examination of the rectum and anus was performed in 
March 1994.  It was found that the veteran had palpable 
internal hemorrhoids.  They were small and nontender.  There 
was noted to be no bleeding, soiling, incontinence, tenesmus, 
dehydration or malnutrition.  The veteran was not anemic.  
There was no evidence of fecal leakage.  The veteran stated 
that episodes occurred one to two times per year and were 
definitely related to constipation and straining at stool.  

A VA examination of the rectum and anus was performed in 
October 1997.  It was reported that the veteran had undergone 
anal surgery during 1996.  Currently, he denied bleeding, but 
stated that he had pain when he was constipated.  He 
indicated a streaking left on underwear from incontinence 
once to twice per week.  Clinical inspection revealed that 
the anal sphincter was lax.  There was no evidence of leakage 
currently.  No palpable hemorrhoids were detected.  An 
additional diagnosis was status post hemorrhoidectomy and 
sphincterotomy with some fecal incontinence now present, with 
lax anal sphincter.

In his appeal to the Board received in March 1999, the 
veteran alleged that he has anal fissures.  The Board notes 
that the diagnosis, at the veteran's hemorrhoid surgery in 
February 1996, was chronic intermittent fissure in ano, with 
associated hemorrhoids.  The VA examination of the rectum and 
anus, performed in October 1997, is silent as to the presence 
or absence of anal fissures.  As well, the report of the 
October 1997 examination indicates that the veteran had a lax 
anal sphincter and suggests that he might have some fecal 
incontinence, although leakage was not objectively 
demonstrated on the day of the examination.  

In any event, the claims folder contains no medical evidence, 
subsequent to October 1997, referring to the status of the 
veteran's hemorrhoid condition.  Further, the Board notes 
that the veteran's postoperative hemorrhoid disorder has been 
evaluated exclusively under Diagnostic Code 7338, for 
application to hemorrhoids.  However, the medical evidence 
indicates that the postoperative hemorrhoid disorder may 
involve impairment of sphincter control, and consideration 
should also be given to Diagnostic Code 7332.  

Upon a review of the record, the Board notes that several 
years have now passed since the appellant was last afforded a 
comprehensive VA examination for the purpose of evaluating 
the postoperative status of his hemorrhoid condition.  As a 
result, the current record does not contain a report of a 
contemporaneous examination of the veteran's postoperative 
hemorrhoid disability, which is one of the subjects of this 
review on appeal.  Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The veteran is hereby notified of the consequences for any 
failure to report for a Department of Veterans Affairs 
examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  
(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2001).

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claims for increased 
ratings for a postoperative right knee condition or a 
postoperative hemorrhoid condition in the context of the new 
law.  Nor has the veteran had an opportunity to prosecute his 
claims in that context.  See, Bernard v. Brown, 4 Vet. App. 
384 (1993).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) and the 
implementing regulations is completed.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence pertinent to his claim on appeal 
that has not already been made part of 
the record, including treatment records, 
VA and non-VA, with particular reference 
to any records of treatment at VAMC 
Richmond, Virginia.  He must adequately 
identify the records and provide any 
necessary authorization.  He should also 
provide the name of the Post Office where 
he worked in 1995 and 1996.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and he so notified.  All medical records 
obtained should be added to the claims 
folder.  The records requested from the 
VAMC, Richmond should include those from 
1996 to October 1998 and also from May 
1999.  In addition, the veteran should be 
encouraged to submit medical evidence 
showing symptomatology prohibiting his 
ability to work due to service connected 
disability in August 1996.  Finally, the 
Post Office where the veteran worked in 
1995 and 1996 should be contacted and 
asked to furnish any medical evidence in 
their possession regarding the veteran's 
inability to work in 1995 and 1996 and 
also any administrative decisions 
prepared in connection with disability 
status requests.

3.  After the development requested above 
in instructions #1 and #2 has been 
completed, a VA orthopedic examination 
should be conducted to determine the 
extent of disability now present 
affecting the right knee.  The claims 
folder must be made available to the 
examiner for review before the 
examination, and the examiner should note 
that the file has been reviewed.  A copy 
of this Remand decision must be provided.  
Such tests and/or X-rays as the examiner 
deems necessary should be performed, and 
all related documentation should be 
associated with the claims file.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and explain the reason.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered unless not feasible.  If not 
feasible, the reasons for each question 
unanswered should be discussed.  The 
examiner should:

I.  Provide the ranges of motion, in 
degrees, of the veteran's right knee.

II.  Note whether there is any 
subluxation or lateral instability of the 
right knee; and if so, whether the 
impairment would be considered slight, 
moderate, or severe.  

III.  Describe all scars of the knee 
associated with the service- connected 
knee disability and indicate whether they 
are tender and painful on objective 
demonstration or are poorly nourished 
with repeated ulceration.  If any 
scarring affects function of the knee, 
the limitation of function should be 
described as objectively as possible.

IV.  Comment as to whether the veteran 
experiences frequent episodes of locking, 
or effusion into the right knee joint.

V.  As to the period prior to May 1, 1999 
and the period from May 1, 1999, indicate 
as to each period:  

a.  Whether the veteran's right knee 
exhibits weakened movement, excess 
fatigability, or incoordination; 
and, if feasible, these 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.

b.  Whether pain could significantly 
limit functional ability during 
flare-ups or when the veteran's 
right knee is used repeatedly over 
time.  This determination should, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

4.  After all evidence received pursuant 
to the above-requested development in 
instructions #1 and #2 has been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA examination of the rectum and anus.  
All appropriate tests and studies and 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should indicate that the 
claims folder has been reviewed.  
Specifically, the examiner should comment 
on:  

I.  Whether the veteran has hemorrhoids.

II.  Are they mild or moderate?

III.  Are they large or thrombotic?

IV.  Are they irreducible?

V.  Is there excessive redundant tissue?

VI.  Is there evidence of frequent 
recurrences?

VII.  Is there persistent bleeding and 
secondary anemia?

VIII.  Are there fissures?

IX.  Does the veteran have impairment of 
spincter control?  If so:

a.  Does he have complete loss of 
spincter control?

b.  Does he have extensive leakage 
and fairly frequent involuntary 
bowel movements?

c.  Does he have occasional 
involuntary bowel movements, 
necessitating wearing of a pad?

d.  Does he have constant slight, or 
occasional moderate leakage?

e.  Is any impairment of spincter 
control slight or healed, without 
leakage?.

5.  Following completion of the 
examinations, the examining specialist or 
specialists should specifically comment 
as to the effect of the veteran's 
service-connected disabilities on his 
ability to engage in substantially 
gainful employment on August 8, 1996.

6.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  Such notice(s) should contain 
the address to which such notice(s) 
was/were sent and should advise of the 
date and time of the examination.

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
accomplished.

8.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should readjudicate the veteran's 
claims identified on the title page of 
this decision.  In particular, when 
reviewing the claims for increased 
ratings for a postoperative right knee 
disorder, the RO should consider the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and all applicable diagnostic 
codes.  As well, when reviewing the claim 
for an increased rating for the 
postoperative hemorrhoid disorder, the RO 
should consider Diagnostic Codes 7332 and 
7338.  If any benefit sought on appeal 
continues to be denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
applicable law and regulations considered 
pertinent to the issues on appeal.  The 
veteran and his representative must be 
provided an appropriate period of time 
for response to the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information and to ensure 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




